DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2022 was filed after the mailing date of the Notice of Allowance on 6/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
Claims 2-17 are allowed. The following is an examiner’s statement of reasons for allowance:

In relation to the invention’s novelty, all of the previously recited references and additional references as described in the previous Office Action do not teach the entirety of the claimed invention separately or in combination, and therefore the rejection of claims 14-16 under 35 USC 102(a) and claims 2-13, 17 under 35 USC 103 have been withdrawn:

Regarding US 2008/0208631 A1 to Morita et al., this reference teaches of generating, on an interface, a timeline to visualize a patient’s medical history with an interactable interface to view data at certain points on the timeline, however does not teach of generating a selectable control for each note data record containing the data item, each selectable control linked to a note data record in the plurality of note data records and containing the medical finding, none of the selectable controls linked to a note data record in the plurality of note data records not containing the medical finding.

Regarding US 2007/0185390 A1 to Perkins et al., this reference teaches of representing the health status of the patient in a color system in a medical recording, however does not each of generating a selectable control for each note data record containing the data item, each selectable control linked to a note data record in the plurality of note data records and containing the medical finding, none of the selectable controls linked to a note data record in the plurality of note data records not containing the medical finding.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/12/22